Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
               This office action is responsive to applicant’s amendment filed October 5, 2021. In view of applicant’s amendments and persuasive arguments, the prior rejection of claims 1-16, 19 and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Racenet et al (US 6,382,281) is hereby withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7-13, 15, 16 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (WO 02/41795), noting Figures 10 and 12. The patent to Smith discloses an O-ring membrane valve, comprising: an O-ring (below 1266) having a torus geometry; and, a resealable membrane (1264) connected to the O-ring, the resealable membrane being conical and including: a first surface (left side of 1264); a second surface (right side of 1264); a vertex (bottom portion of 1264); and, a slit extending from the first surface to the second surface; see Figure 12.
As to claim 3 wherein the slit is arranged at least partially on the vertex. 

As to claim 8, a fluid pressure applied to the bottom of the first surface will cause the slit to be in a sealed state.
As to claim 9, wherein when a tube is inserted in the body of the fluid connector and engages the second surface, the membrane is elastically deformed and the slit is in an unsealed state; see Figure 4 and lines 1-6 of page 12
As to claim 10, noting Figure 10, the fluid connector, comprising: a body, including: a first through-bore; and, a first groove (below 890) arranged circumferentially within the first through-bore; and, an O-ring membrane valve arranged in the first groove, the O-ring membrane valve including: an O-ring; and, a resealable membrane (864) connected to the O-ring, the resealable membrane having a slit (at bottom of membrane); wherein the O-ring is operatively arranged to extend out of the first groove and into the first through-bore. 
       As to claim 11, wherein the resealable membrane is conical and comprises a vertex, the slit arranged at least partially on the vertex; see Figure 10. 
      As to claims 12 and 13, wherein the O-ring has a round cross-sectional (torus) geometry
      As to claim 15, wherein the body (822) is arranged for connection to a component to be filled with a fluid and the O-ring membrane valve is arranged to seal the fluid within the component. 
     As to claim 16, wherein: in a sealed state, the fluid exerts a force on the membrane such that the slit is sealed shut; and, in an unsealed state, an instrument (214) being inserted into the body to deform the membrane such that the slit is opened and the fluid may flow into or out of the component; see lines 1-6 of page 12. 
     As to claim 24, wherein: the first groove comprises a depth; the O-ring comprises a diameter; and, the diameter is greater than the depth. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Peck et al (US 2012/0211095). The O-ring and resealable membrane of Smith are not disclosed to be made of an elastomer. Peck et al teaches the above exception in forming a valve (202) out of an elastomeric material; see lines 1-3 of paragraph [0026}. In view of the teaching of Peck et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the resealable membrane and O-ring of Smith out of an elastomeric material for the purpose of proving a valve body that is resiliently deformable.
          Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Smith. The instrument (214) of Smith is readable as a probe. It would have been an obvious to one of ordinary skill in the art to substitute the instrument with a tube having a through-bore for the purpose of introducing or removing fluid into the container containing the membrane valve. 



Allowable Subject Matter
Claims 14, 17, 18, 21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN L LEE whose telephone number is (571)272-4915. The examiner can normally be reached Monday-Thursday, 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN L LEE/Primary Examiner, Art Unit 3753